 8:16-cv-00004-JFB-SMB Doc # 202 Filed: 12/23/20 Page 1 of 1 - Page ID # 9382




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEBRASKA

MEGAN MCGUIRE,                                )
                                              )   Case No. 8:16-cv-00004
      Plaintiff,                              )
                                              )
      v.                                      )   Senior Judge Joseph Bataillon
                                              )
CORY COOPER,                                  )
                                              )   JURY TRIAL DEMANDED
      Defendant.                              )

                                       ORDER

      This matter is before the Court on the Parties’ Joint Stipulation to Dismiss

Pursuant to Rule 41(a)(1(A)(ii). (Doc. 201). The Parties have advised this court that

the Parties have reached a settlement agreement. The Parties request that the case

be dismissed with prejudice and that the Court retain jurisdiction to enforce the

terms of their settlement agreement. For the reasons stated in the Parties’

Stipulation, the Court finds that the proposed dismissal is proper.

      IT IS HEREBY ORDERED:

      1. With the consent of the Parties, the Court shall retain jurisdiction for the

           purposes of enforcing the terms of the Parties’ settlement agreement.

      2. This matter is dismissed with prejudice.



Dated: December 23, 2020

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
